         Case 2:20-mj-01041 Document 1-1 Filed 06/22/20 Page 1 of 4




                                       AFFIDAVIT

       I, Sarah O’Reilly, Special Agent, Bureau of Alcohol, Tobacco, Firearms and

Explosives (hereinafter referred to as ATF), being duly sworn, state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.      I am employed as a Special Agent with ATF and have been so employed

since 2008. I am currently assigned to the ATF Violent Crime Task Force. As a Special

Agent for ATF, I have investigated violations of federal law being committed by violent

offenders and criminal organizations, including robberies, drug offenses, kidnapping, and

firearms offenses. The information contained in this affidavit is based on my personal

knowledge, and information provided to me by other law enforcement personnel and

recorded conversations. Because this affidavit is being submitted for the limited purpose of

establishing probable cause, I have not included every detail of every aspect of the

investigation. Rather, I have set forth only those facts that I believe are necessary to

establish probable cause for the issuance of the search warrant requested herein.

       2.      The statements in this affidavit are based on my investigation of this matter

and on information provided by other law enforcement officers. Because this affidavit is

being submitted for the limited purpose of securing an arrest warrant, I have not included

each and every fact known to me concerning this investigation. I have set forth only those

facts that I believe are necessary to establish probable cause to believe that Shaquan

BROWN violated Title 18 U.S.C. 922(g), which criminalizes possession of a firearm by a

convicted felon.




                                              1
         Case 2:20-mj-01041 Document 1-1 Filed 06/22/20 Page 2 of 4




       3.      At approximately 10:30 a.m. on January 3, 2020, Uwchlan Township Police

Department officers responded to a radio call for a residential burglary in progress at 5

Dowlin Forge Lane in Downingtown, Pennsylvania. The owner of the residence was

alerted via a home security system application on her smart phone that motion was

detected at the residence, which was unoccupied at the time. The owner was able to see

two black males in dark clothing attempting to pry open a window at the residence.

       4.      Responding officers saw two men in black hooded sweatshirts and black

pants attempting to pry open a window at the residence. One of the men, later identified as

Shaquan BROWN, wore white gloves and had a black backpack on his back. Upon seeing

the officers, the two men fled on foot into woods surrounding the residence. As he fled,

BROWN dropped a firearm on the property of the residence and then picked it up.

BROWN then fled into the woods where officers briefly lost sight of him. Minutes later,

officers saw BROWN running through a creek and into a tunnel underneath a small bridge.

They resumed pursuit and continued chasing BROWN through the creek, eventually

catching him while still in the water. The second suspect was not located.

       5.      BROWN was arrested while wearing a black North Face backpack that

contained, among other items, zipties, duct tape, and a firearm. Specifically, BROWN

possessed a chrome and black Smith & Wesson, .40 caliber pistol with an obliterated serial

number, loaded with 10 rounds of ammunition and 1 round in the chamber.

       6.      I have reviewed surveillance video of BROWN that shows BROWN drop a

pistol in the driveway of the residence and then pick it up, before fleeing on foot from

responding police officers. I have also examined the Smith & Wesson, .40 caliber pistol




                                              2
          Case 2:20-mj-01041 Document 1-1 Filed 06/22/20 Page 3 of 4




recovered from BROWN on January 3, 2020. A screenshot from the video and a picture of

the firearm is listed below:




        7.       The Smith & Wesson, .40 caliber pistol, recovered from BROWN was

manufactured in the state of Massachusetts. By virtue of the firearm being recovered in

Pennsylvania, interstate commerce was affected.

        8.       Based on my investigation, I know that BROWN is a convicted felon who

is legally prohibited from carrying firearms. On July 14, 2014, BROWN was arrested in

Montgomery County and charged with burglary, conspiracy, and related offenses. On

February 8, 2016, he pled guilty and was sentenced to an aggregate term of 1-2 years’

incarceration, followed by 4 years of probation. (CP-46-CR-0005550-2014). 1 BROWN is

currently under the supervision of the Pennsylvania Board of Probation and Parole.

        9.       Based on this information, I believe that probable cause exists to charge

BROWN with illegally possessing a firearm in violation of 18 U.S.C. § 922(g).



1
  I have reviewed evidence showing that BROWN has served more than one year in prison on his prior
convictions, thus satisfying United States v. Rehaif, 139 S.Ct. 2191 (2019).




                                                   3
         Case 2:20-mj-01041 Document 1-1 Filed 06/22/20 Page 4 of 4




                                 LEGAL AUTHORITY

       10.    Title 18 U.S.C. § 922(g) prohibits any person from possessing, in or

affecting interstate commerce, any firearm or ammunition when that person has been

convicted, in any court, of a crime punishable by imprisonment for a term exceeding one

year and the person knew the status that made his possession of a firearm unlawful.




                                            __s/ Sarah O’Reilly__________________
                                            Special Agent Sarah O’Reilly
                                            Bureau of Alcohol, Tobacco & Firearms

SUBSCRIBED TO AND SWORN TO BEFORE ME
THIS 19th DAY OF JUNE 2020.



__s/ Marilyn Heffley_______________
Honorable Marilyn Heffley
United States Magistrate Judge
Eastern District of Pennsylvania




                                            4
